[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 06-10324                  AUGUST 8, 2006
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                 CLERK
                          ________________________

                      D. C. Docket No. 05-21222-CV-JLK

WALDO CONEY,

                                                          Plaintiff-Appellant,

                                     versus

LOREN GRAYER,
Warden of FCI Miami,
JUAN R. MONSERRATE, M.D.,
Medical Officer of FCI Miami,
UNITED STATES,
DEERING HOSPITAL,
Contracted Hospital of FCI Miami,
J. F. NAVIDAD,
Assistant Health Service Administrator
of FCI Miami, et al.,

                                                          Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (August 8, 2006)
Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:

      Waldo Coney, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his civil rights complaint. The district court conducted a

frivolity review under 28 U.S.C. § 1915(e)(2)(B)(ii) and dismissed Coney’s

complaint for failure to state a claim. After review, we affirm.

                                I. BACKGROUND

      Coney’s complaint alleges inter alia an Eighth Amendment claim for

inadequate medical care and is brought pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388, 395-397, 91 S. Ct. 1999,

2004-05 (1971). Coney’s complaint alleges that the defendants denied him and

delayed his medical treatment for various medical conditions, including

hemorrhoids and painful and swollen testes and penis.

      Coney began experiencing hemorrhoid problems in 1996. In 1997,

successful surgery was performed on Coney’s right testicle. However, in March

1999, Coney began again experiencing hemorrhoids and, in December 1999,

Coney had a second hemorrhoid surgery. After this second surgery, Coney began

experiencing pain and swelling in his testes and penis. In August 2000, an

ultrasound revealed a mass on Coney’s right testicle, which a prison doctor



                                          2
diagnosed as benign prostate hyperplasia. Coney continued to experience pain and

swelling and, in August 2002, Coney was referred to a urologist, who

recommended surgery. In September 2002, Coney had outpatient testicular

exploratory surgery and received aftercare from prison physician’s assistants. Test

results indicated that the mass in Coney’s right testicle was not cancerous, and a

follow-up examination revealed that Coney had healed well after the surgery.

       Coney attached as exhibits to his complaint prison medical records reflecting

his treatment history. Coney’s main complaint is that the medical staff delayed or

denied him the proper medical treatment. However, Coney’s exhibits reveal that

Coney repeatedly saw the medical staff for his medical complaints and that the

prison medical staff repeatedly prescribed Coney pain medication, antibiotic

therapy, sitz baths and convalescence for his complaints.

       After Coney filed his complaint, the magistrate judge conducted a review

pursuant to 28 U.S.C. § 1915(e). The magistrate judge issued a report and

recommendation (“R&R”) recommending, among other things, that Coney’s

Eighth Amendment claim against the individual defendants be dismissed for failure

to state a claim pursuant to § 1915(e)(2)(B)(ii).1 Specifically, the magistrate judge


       1
        Coney’s complaint raised claims against the United States Bureau of Prisons, the prison
warden, Deering Hospital, and various other prison medical staff. The magistrate judge
recommended dismissing Coney’s claims against the United States and Deering Hospital
because they were not “individuals” that could be sued pursuant to Bivens. The magistrate judge

                                               3
found that, although Coney had alleged a serious medical need, he had failed to

allege deliberate indifference to his medical need. The magistrate judge noted that

Coney had received three surgeries, as well as medications, diagnostic testing and

specialty care and that Coney had not alleged any further medical problems

following his last surgery. Therefore, the R&R concluded that Coney had not

adequately alleged “that any defendant acted with a culpable state of mind in

denying or delaying medical care, as evidenced by the abundance of care received

by the plaintiff.”

       Coney filed objections to the R&R, arguing that his Eighth Amendment

claims should not be dismissed because some of the defendants were deliberately

indifferent when they delayed or denied him medical treatment, examinations and

diagnostic tests. Coney also argued that he should be allowed to amend his

complaint with regard to the deliberate indifference issue. However, Coney did not

explain how he would amend his complaint to address the flaws raised in the R&R.

       The district court adopted the R&R and dismissed Coney’s complaint.

Coney filed this appeal.




also recommended dismissing Coney’s Federal Tort Claims Act, conspiracy and state law
claims. Coney does not appeal the dismissal of these claims, and we do not address them
further. See Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1322 (11th Cir. 2001) (holding that
issues not raised in the initial brief on appeal are deemed abandoned).


                                               4
                                     II. DISCUSSION

       Coney argues that his complaint alleged sufficient facts to show that the

individual defendants were deliberately indifferent to his serious medical

problems.2 To state an Eighth Amendment claim, the plaintiff must allege both an

objectively serious medical need and the subjective intent of deliberate

indifference. Brown v. Johnson, 387 F.3d 1344, 1351 (11 th Cir. 2004). We agree

with the district court that Coney alleged an objectively serious medical need.

Thus, the focus of this appeal is on whether Coney sufficiently alleged the

subjective component of deliberate indifference. “To establish the second element,

deliberate indifference to the serious medical need, the prisoner must prove three

facts: (1) subjective knowledge of a risk of serious harm; (2) disregard of that risk;

and (3) by conduct that is more than mere negligence.” Id. Although deliberate

indifference can be established by showing “grossly inadequate care” or “medical

care which is so cursory as to amount to no treatment at all,” allegations of

negligence “in diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment.” McElligott v.

Foley, 182 F.3d 1248, 1254-55 (11 th Cir. 1999) (quotation marks omitted).



       2
        We review de novo a dismissal under § 1915(e)(2)(B)(ii) for failure to state a claim and
apply the same standards used in reviewing a dismissal under Rule 12(b)(6). Mitchell v.
Farcass, 112 F.3d 1483, 1489-90 (11th Cir. 1997).

                                                5
Furthermore, “a simple difference in medical opinion between the prison’s medical

staff and the inmate” regarding the course of treatment does not state an Eighth

Amendment claim. Harris v. Thigpen, 941 F.2d 1495, 1505 (11 th Cir. 1991).

       Here, Coney’s complaint alleged at most medical malpractice and not

deliberate indifference. Coney’s own allegations establish that he was monitored

by prison medical staff regularly, was referred to specialists, received three

surgeries and was prescribed pain medications and antibiotics. Coney’s claim rests

on his difference of opinion with the prison medical staff over the course of his

treatment, which does not rise to the level of an Eighth Amendment violation.

       Coney also argues that the district court’s refusal to allow him to amend his

complaint, pursuant to Federal Rule of Civil Procedure 15(a), was an abuse of

discretion and a violation of due process.3 Pursuant to Rule 15(a), a party may

amend his pleading once as a matter of course at any time before a responsive

pleading is served. Otherwise a party may amend his pleading only by leave of

court or by written consent of the adverse party, and leave shall be freely given

when justice so requires. Fed. R. Civ. P. 15(a). Prisoners are afforded “the same

benefit of Rule 15(a) as any other litigant.” Brown, 387 F.3d at 1348.            The

district court, however, need not allow a prisoner to amend his complaint prior to


       3
        We review the district court’s decision regarding a motion to amend a complaint for an
abuse of discretion. Baez v. Banc One Leasing Corp., 348 F.3d 972, 973 (11th Cir. 2003).

                                               6
dismissing it under § 1915(e)(2)(B)(ii) if the prisoner has failed either to attach a

copy of the proposed amendment or to give the court some indication about what

the substance of his proposed amendment would be. Bryant v. Dupree, 252 F.3d

1161, 1163 (11 th Cir. 2001).

      In his objections to the R&R, Coney asked for leave to amend his complaint,

but failed to present any reasons for an amendment. In fact, Coney argued that his

complaint was sufficient as drafted. Furthermore, Coney failed to attach a

proposed amended complaint or to give to the district court an indication of the

substance of his proposed amendment. Accordingly, we cannot say the district

court abused its discretion when it dismissed Coney’s complaint without first

allowing him to amend.

      AFFIRMED.




                                           7